UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



SHANTAE ROBERTS,
as Parent/Guardian of D.R,

       Plaintiff,

               v.                                            Civil Action No. 14-1842 (DAR)

DISTRICT OF COLUMBIA,

       Defendant.



                                 MEMORANDUM OPINION

       Plaintiff Shantae Roberts brings this action to recover $38,086 in attorneys’ fees and

costs that she incurred in connection with administrative proceedings conducted pursuant to the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. Complaint

(Document No. 1). Pending for determination are Plaintiff’s Motion for Summary Judgment

(“Plaintiff’s Motion”) (Document No. 11) and Defendant’s Cross-Motion for Summary

Judgment (“Defendant’s Motion”) (Document No. 13). Upon consideration of the motions, the

memoranda in support thereof and opposition thereto, the attached exhibits, and the entire record

herein, the court will grant Plaintiff’s motion in part, and deny Defendant’s motion as moot.


BACKGROUND

       Plaintiff Shantae Roberts is the parent of D.R., a minor student residing in the District of

Columbia who is eligible to receive special education and related services. See Plaintiff’s

Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Summary

Judgement (“Plaintiff’s Memorandum”) (Document No. 11-1) at 2. Plaintiff filed an
Roberts v. District of Columbia                                                                                     2


administrative due process complaint against District of Columbia Public Schools (“DCPS”) on

April 11, 2014, in which she raised a number of issues “alleg[ing] that [DCPS] failed to comply

with its affirmative obligation to identify, locate, and evaluate [D.R.] over several years to

determine her need for special education based on [D.R.’s} problem behaviors in school and

repeated requests for evaluation . . . .” Hearing Officer Determination (Document No. 11-5) at 1.

After conducting a hearing on Plaintiff’s complaint, the Hearing Officer issued a determination

(“HOD”) on June 3, 2014, finding in Plaintiff’s favor. Id. at 1-13. 1

        Following the hearing officer’s determination, Plaintiff commenced an action in this

court seeking $38,086 in attorneys’ fees and costs that she incurred in the underlying

administrative proceedings. Plaintiff’s Memorandum at 7.


CONTENTIONS OF THE PARTIES

        Plaintiff submits that she was the prevailing party in this action and is, therefore, entitled

to reasonable attorneys’ fees and costs as provided by the applicable authorities. See Plaintiff’s

Memorandum (Document No. 11-1) at 3. Accordingly, Plaintiff seeks a total of $38,086, which

reflects $37,350 in attorneys’ fees at a rate of $450 per hour. See Plaintiff’s Invoice (Document

No. 11-6) at 1. Plaintiff avers that the hourly rates billed by her counsel are reasonable, given

her 17 years of experience in special education law and applicable prevailing market rates

established by the Laffey matrix. 2 Plaintiff’s Memorandum (Document No. 11-1) at 4-5.

Plaintiff further contends that the number of hours requested are also reasonable. Id. at 5.


1
 The Hearing Officer did find, however, that Plaintiff’s claim with regard to the 2011-2012 school year was time-
barred by the applicable statute of limitations. Hearing Officer Determination (Document No. 11-5) at 9.
2
  The Laffey matrix is “a schedule of charges based on years of experience developed in Laffey v. Northwest
Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied,
472 U.S. 1021 [] (1985).” Covington v. Dist. of Columbia, 57 F.3d 1101, 1105 (D.C. Cir. 1995) (footnote omitted).
The Civil Division of the United States Attorney’s Office for the District of Columbia updates and maintains a
Laffey matrix, available at http://www.justice.gov/usao/dc/divisions/Laffey_Matrix 2014.pdf.
Roberts v. District of Columbia                                                                                        3


         Defendant concedes that Plaintiff was the prevailing party in the underlying

administrative proceedings, and makes no argument with regard to the reasonableness of the

number of hours claimed. See Defendant’s Opposition to Plaintiff’s Motion for Summary

Judgement and Cross-Motion for Summary Judgment (“Defendant’s Memorandum”) at 3. That

being said, Defendant takes issue with Plaintiff’s request of attorneys’ fees at a rate of $450 per

hour. Id. at 1. Defendant contends that Plaintiff has “failed to set forth a scintilla of evidence

that the matter upon which this suit is based was particularly complicated or somehow not the

ordinary run-of-the-mill IDEA matter.” Id. at 2-3. Defendant argues, therefore, that an award of

attorney’s fees at three-quarters of the applicable Laffey rate is warranted under these

circumstances, yielding a rate of $337.50 per hour. Id. at 9. The only issue that Defendant raises

with regard to costs is that an award representing travel time should be at 50 percent of the

reduced applicable Laffey rate. Id. at 9-10.

         Plaintiff counters Defendant’s assertions by claiming that the administrative proceeding

was sufficiently complex as evidenced by the amount of time spent in preparation for the

administrative hearing and requisite knowledge. Plaintiff’s Reply to Defendant’s Response in

Opposition to Plaintiff’s Motion for Summary Judgment and Plaintiff’s Response in Opposition

to Defendant’s Cross-Motion for Summary Judgment (“Plaintiff’s Reply”) (Document No. 14) at

2-3. Moreover, Plaintiff reasserts her position that an award at the full Laffey rate represents the

prevailing market rate for an attorney of her counsel’s experience, and is, therefore, wholly

appropriate. Id. at 3-4. Lastly, as alternate relief, Plaintiff requests that the Court award her

attorneys’ fees at three-quarters of the current Laffey rate or $345 per hour. Id. at 5. 3




3
 Plaintiff offers no argument as to why the award of attorneys’ fees should represent the current Laffey rate as
opposed to the Laffey rate in effect at the time her counsel provided services. See Tillman v. District of Columbia,
Roberts v. District of Columbia                                                                                 4



APPLICABLE STANDARDS

Determination of a Reasonable Billing Rate

        In actions for attorneys' fees that are brought pursuant to the IDEA, “the court, in its

discretion, may award reasonable attorneys' fees as part of the costs” to the prevailing party. 20

U.S.C. § 1415(i)(3)(B)(I). In evaluating such a request, the court must first determine “whether

the party seeking attorney's fees is the prevailing party,” and if so, must then evaluate whether

the requested fees are reasonable. Wood v. District of Columbia, 72 F. Supp. 3d 13, 18 (D.D.C.

2014) (citing Staton v. District of Columbia, No. 13–773, 2014 WL 2700894, at *3 (D.D.C. June

11, 2014), adopted by, 2014 WL 2959017; Douglas v. District of Columbia, 67 F. Supp. 3d 36,

40 (D.D.C. 2014)).

        As the Circuit recently observed, “[t]he IDEA provides no further guidance for

determining an appropriate fee award.” Eley v. District of Columbia, 793 F.3d 97, 100 (D.C. Cir.

2015). Thus, the common mechanism for the determination of a reasonable award is generally

“the number of hours reasonably expended” multiplied by a reasonable hourly rate. Wood, F.

Supp. 3d at 18 (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). The party requesting

fees bears the burden of demonstrating the reasonableness of the hours expended, and “may

satisfy this burden by submitting an invoice that is sufficiently detailed to permit the District

Court to make an independent determination whether or not the hours claimed are justified.” Id.

(citing Hensley, 461 U.S. at 433). The party requesting fees “also bears the burden of

establishing the reasonableness of the hourly rate sought,” and in doing so, “must submit

evidence on at least three fronts: the attorneys' billing practices; the attorneys' skill, experience,


No. 14-1542, 2015 WL 5011656, at *7 n.6 (D.D.C. Aug. 24, 2015) (awarding attorneys’ fees at three-quarters of the
Laffey rate in effect at the time the services were provided).
Roberts v. District of Columbia                                                                                       5


and reputation; and the prevailing market rates in the relevant community.” Wood, 72 F. Supp.
3d at 18-19 (internal quotation marks omitted) (citing In re North, 59 F.3d 184, 189 (D.C. Cir.

1995)); see generally Covington, 57 F.3d at 1107. If the party requesting fees satisfies its

burden, “there is a presumption that the number of hours billed and the hourly rates are

reasonable,” and “the burden then shifts to the [opposing party] to rebut” this presumption. Id.

(citations omitted) (quoting another source) (internal quotation marks omitted). 4

         In this jurisdiction, the Laffey Matrix serves as the commonly accepted benchmark for the

determination of prevailing market rates for attorneys' fees in complex federal court litigation.

See Eley, 793 F.3d at 100. “The prevailing market rate provides merely a starting point for

determining the reasonableness of a billing rate . . . . The fee applicant should also submit

evidence, including affidavits, regarding her counsel's general billing practices, skill, experience

and reputation.” Wood, 72 F. Supp. 3d at 21 (quoting Baker v. District of Columbia Pub. Sch.,

815 F. Supp. 2d 102, 114 (D.D.C. 2011)) (citations omitted) (internal quotation marks and

alterations omitted).

         Nonetheless, judges of this court have adopted varying approaches to determining the

prevailing market rate for attorneys' fees in IDEA actions. Wood, 72 F. Supp. 3d at 19. “While

some judges of this court have applied the full Laffey rates in IDEA cases, others have applied a

rate equal to three-fourths of the Laffey Matrix rate . . . where the underlying administrative

proceedings did not involve particularly complex matters.” Id. (quoting Haywood v. Dist. of

Columbia, No. 12–1722, 2013 WL 5211437, at *6 (D.D.C. Aug. 23, 2013)) (citations omitted)




4
  The traditional summary judgment standard is not applicable to the Plaintiff's motion, although it is styled as a
motion for summary judgment. Wood, 72 F. Supp. 3d at 18; see also Gardill v. District of Columbia, 930 F. Supp.
2d 35, 37 n. 1 (D.D.C. 2013) (“Although the plaintiffs seek attorneys' fees in a motion for summary judgment, the
typical summary judgment standard is inapplicable here. . . .”).
Roberts v. District of Columbia                                                                        6


(emphasis supplied); see also Gardill, 930 F. Supp. 2d at 42 (citations omitted) (“Some courts

find that the Laffey rate is presumptively reasonable. . . . Other courts treat the Laffey Matrix as

providing ‘the highest rates that will be presumed to be reasonable when a court reviews a

petition for statutory attorneys' fees' . . . [and] impose lower rates where ‘the defendant shows

that the proceedings for which compensation is sought were straightforward or otherwise not

demanding of counsel's skills and experience.’”).

         “[D]ecisions from this Circuit have identified a number of indicia of complexity, such as

(1) the length of the administrative hearing; (2) the number of documents and witnesses

presented at the administrative hearing; (3) the amount of discovery required; (4) the presence of

novel legal issues; (5) the quantity of briefing required, and (6) the use of expert testimony.”

Wood, 72 F. Supp. 3d at 20 (quoting Gardill, 930 F. Supp. 2d at 43); see also Thomas v. District

of Columbia, 908 F. Supp. 2d 233, 247 (D.D.C. 2011) (criticizing a magistrate judge’s omission

of a fact-specific determination of complexity as a prerequisite to a finding regarding the

appropriate billing rate).

        More recently, this Court has cautioned that IDEA cases “take a variety of litigation

paths” and cannot be dismissed as categorically routine or simple.” Sweatt v. District of

Columbia, 82 F. Supp. 3d 454, 459 (D.D.C. 2015) (quoting Thomas, 908 F. Supp. 2d at 243). By

way of illustration, the Court has observed that “IDEA cases require ‘testimony from education

experts regarding whether a student has been denied a free and public education,’ . . . and

plaintiffs' counsel must ‘understand the bureaucratic workings of [DCPS] . . . and . . . become

conversant with a wide range of disabling cognitive, emotional, and language-based disorders

and the corresponding therapeutic and educational approaches.’” Id. at 460 (citations omitted).

Moreover, “[s]ince an attorney's total fee award is determined by multiplying the number of
Roberts v. District of Columbia                                                                                   7


hours expended by the hourly rate, reducing the Laffey rates to reflect the brevity of the case

improperly accounts for the length of the proceedings twice.” Id. Therefore, “[t]he complexity

of the case is accounted for by the number of hours expended and should not be accounted for by

a blunt reduction of rates before applying the rates to the number of hours expended.” Id. While

the Circuit thus far has declined to decide “whether IDEA litigation is in fact sufficiently

‘complex’ to use [some version of the Laffey Matrix][,]” it has criticized the mechanical

application of the proposition “that IDEA cases, as a subset of civil rights litigation, fail to

qualify as ‘complex federal litigation.’” Eley, 793 F.3d at 105. 5


DISCUSSION

Plaintiff Has Not Met Her Burden

        The Court finds that an award of attorneys’ fees for Plaintiff’s counsel at the full Laffey

rate is not warranted under these circumstances. As discussed by Sweatt, this Court similarly

rejects the notion that IDEA cases by their very nature are somehow “categorically routine or

simple,” thus warranting reduced compensation. See Sweatt, 82 F. Supp. 3d at 459 (quoting

Thomas v. District of Columbia, F. Supp. 2d 233, 243 (D.D.C.2012). That said, it has not yet

been established that full Laffey rates will be appropriate in every IDEA case. See Sweatt, 82 F.

Supp. 3d at 450; see also Gaston v. District of Columbia, 2015 WL 5029328, at *6 (D.D.C. Aug.

26, 2015), adopted by, 2015 WL 5332111. The burden is still upon the party seeking attorneys’

fees to demonstrate “the reasonableness of the hourly rate sought.” Wood, 72 F. Supp. 3d at 18

(internal quotation marks omitted). Moreover, the reasonableness of the rate rests on an analysis

of the attorneys' billing practices; the attorneys' skill, experience, and reputation; and the


5
 In a concurring opinion, a member of the Eley panel wrote that “I would simply add that in my view, the United
States Attorney’s Laffey Matrix is appropriate for IDEA cases.” 793 F.3d at 105.
Roberts v. District of Columbia                                                                       8


prevailing market rates in the relevant community, in conjunction with the complexity of the

particular administrative proceeding.

        With regard to the aforementioned criteria, in reference to her attorney, Plaintiff submits

                 1. Billing Practices: Since 1997 and at all times relevant to this case,
                 Plaintiffs’ counsel’s billing practice has consistently been detailed
                 and recorded in either the billing software program “Timeslips” or,
                 most recently, the software provided by DCPS.

                 2. Experience: Carolyn Houck, Esq. is trained and knowledgeable
                 and has practiced exclusively in the field of special education since
                 1997.

                 3. Prevailing Rate: The prevailing market rates in the District of
                 Columbia special education community, as determined by several
                 judges in this Court, is the Laffey Matrix, described below.

See Plaintiff’s Memorandum (Document No. 11-1) at 4. With regard to the complexity of the

administrative proceeding, Plaintiff contends

                 The plaintiff had to participate in a due process hearing in order to
                 obtain relief. In order to prevail at the hearing, undersigned counsel
                 was required to have knowledge of the psychological and academic
                 issues involved in the student’s disabilities, understand the
                 procedural rules and substantive legal issues, and [] have the ability
                 to present all of this information in a cohesive and logical manner.
                 This was not a simple hearing, as defendant implies. A detailed
                 Complaint was filed (after thoroughly researching the facts and
                 applicable laws of each case), a pre-hearing conference was held, a
                 pre- hearing Order was issued, and materials were disclosed
                 (including witness lists and exhibits). The hearing itself involved
                 the preparation of opening and closing statements, as well as direct
                 and cross-examination of all witnesses. This was not an open and
                 shut case.

Plaintiff’s Reply (Document No. 14) at 3. Nevertheless, the Court concludes that Plaintiff has

fallen short of her burden. Here, for example, Plaintiff has not described her counsel's billing

practices; instead, she states that her “counsel's billing practice has consistently been detailed and

recorded in either the billing software program ‘Timeslips' or, most recently, the software
Roberts v. District of Columbia                                                                      9


provided by DCPS.” Plaintiff’s Memorandum at 5; see Haywood, 2013 WL 5211437, at *7

(citing Santamaria v. Dist. of Columbia, 875 F. Supp. 2d 12, 21 (D.D.C. 2012)) (applying rates

equal to three-quarters of the Laffey rates for the same counsel where plaintiffs did not describe

“complexities in their proceedings” or provide evidence of counsel's actual billing practices); see

also Clay, 2014 WL 322017, at *6 n.5 (citations omitted).

        In addition, Plaintiff’s proffer is not sufficient to show that the administrative proceeding

was adequately complex to warrant an award at the full Laffey rate. An independent review of

the administrative record also has produced no evidence that the issues before the Hearing

Officer were sufficiently complex or novel to justify such an award. Plaintiff pled four claims in

a four–page due process complaint, and the claims were heard during a one day of hearing in

which Plaintiff called two witnesses and the Defendant called one witness. See Hearing Officer

Determination (Document No. 11-5) at 1-3; see also Due Process Complaint (Document No. 11-

4) at 1-4. At the hearing, testimony was elicited from Plaintiff, an Educational

Advocate/Consultant, and the Vice Principal from D.R.’s middle school regarding D.R.’s

behavioral issues, emotional/mental state, and the necessity of an evaluation. See Hearing

Officer Determination (Document No. 11-5) at 3-7. While the preparation for this hearing as

described by Plaintiff’s counsel obviously is important and necessary, and certainly integral to all

IDEA proceedings, Plaintiff, nevertheless, has not described any complexity specific to her case.

See Gardill, 930 F. Supp. 2d at 43 (D.D.C.2013) (applying three-quarters of the Laffey rates where

“the plaintiffs [ ] neither argued nor provided evidence that the underlying IDEA litigation

presented any novel legal issues or difficult complexities,” but awarding full Laffey rates for two

matters for which the plaintiffs had demonstrated that the “cases were sufficiently complex”).

These circumstances present a stark contrast to the factual scenario presented in Gaston, in
Roberts v. District of Columbia                                                                                     10


which the Gaston court found that the lengthy, complex proceeding, a voluminous record, the

presence numerous novel issues of law, as well as a significant deal of expert testimony, all

compelled the conclusion that the administrative proceeding was complex. 2015 WL 5029328,

at *6-7.

        Accordingly, the Court will award attorneys’ fees at three-quarters of the Laffey rate to

Plaintiff at the hourly rate of $337.50 for Ms. Houck in the amount of $28,350, plus costs in the

amount of $567.75, for a total award of $28,917.75. 6


CONCLUSION

        For the reasons set forth herein, Plaintiffs' Motion for Summary Judgment (Document

No. 11) will be granted in part, and Defendant District of Columbia's Cross–Motion for

Summary Judgment (Document No. 13) will be denied by order filed contemporaneously

herewith.

                                                                                      /s/            .
                                                                       DEBORAH A. ROBINSON
                                                                       United States Magistrate Judge



Date: September 30, 2015




6
 Here, travel time is awarded at 50 percent of the $337.50 rate. McAllister v. District of Columbia, 21 F. Supp. 3d
94, 106 (D.D.C. 2014).